                                                                          Motion GRANTED.
                      UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
                                           )       CASE NO. 3:16-00237
                                           )       JUDGE TRAUGER
 v.                                        )
                                           )
                                           )
KRISTEN PETTERSEN MORRISON                 )




            MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL

        Through counsel, defendant Kristen Morrison requests that the Court allow

her to file, under seal, a motion to postpone her Monday, November 26, 2018 self-

surrender date.

        In support of this motion, Ms. Morrison would show the following: the

“Administrative Practices and Procedures for Electronic Case Filing (ECF)” requires

parties to file a motion seeking leave of court prior to filing any documents

electronically under seal. In this case, the attached motion contains personal

medical information, and defense counsel therefore requests that it be placed under

seal. Copies have been provided to the government.




      Case 3:16-cr-00237 Document 73 Filed 11/26/18 Page 1 of 1 PageID #: 232
